Appeal from a judgment of the Supreme Court (Torraca, J.), entered March 6, 1991 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent designating petitioner as a central monitoring case.
We reject petitioner’s contention that his designation as a central monitoring case was arbitrary and capricious. Adequate and sufficient reasons were set forth for his designation (see, People ex rel. Williams v Ward, 73 AD2d 941). Furthermore, contrary to petitioner’s contention, such a designation does not preclude him from participating in programs available to other prisoners (see, Matter of Ramirez v Ward, 64 AD2d 995). Petitioner’s remaining contentions have been considered and rejected as lacking in merit. Accordingly, the dismissal of the petition by Supreme Court must be upheld.
Weiss, J. P., Mikoll, Yesawich Jr., Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.